Martin, J.,

delivered the opinion-of the court.
This is an application for a mandamus to the judge of the first judicial district, to grant to the defendant an appeal from his order at chambers, for the issue of a writ of seizure and sale. The sole question before us is, whether the defendant is entitled to such appeal.
As early as the year 1823, in the case of Tilghman vs. Dias, 12 Martin, 691, we held that an order of seizure and sale was a judgment. Afterwards, in the case of Gurlie et al. vs. Coquet, 3 Martin, N. S., 498, this principle was recognized, and we added that such a judgment was final in its nature, and that an appeal lies therefrom. We have acted on such appeals in the cases of Moss vs. Byrnes, 12 Louisiana Reports, 615, and Armstrong vs. Levy et al, 14 Idem, 157. The mandamus must therefore be issued.